Citation Nr: 0024689	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-13 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran, who served on active duty from November 1945 to 
November 1947, died in October 1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied service 
connection for the cause of the veteran's death.

On May 20, 1999, the Board issued a decision finding that the 
appellant's claim for service connection for the cause of the 
veteran's death was not well-grounded.  The appellant 
appealed the Board's 1997 decision to the United States Court 
of Appeals for Veterans Claims (hereinafter, the Court).  By 
order dated April 20, 2000, the Court vacated the Board's 
decision and remanded the matter for the Board to further 
develop the record and reexamine the evidence.  Additional 
argument and evidence, which included a statement waiving RO 
jurisdiction, were received from the appellant's 
representative in August 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the originating agency.

2. The cause of the veteran's death in October 1980 was 
reported to be malignant melanoma with metastases.

3.  It is as likely as not that the malignant melanoma with 
metastases was related to the veteran's exposure to the sun 
during active service.


CONCLUSION OF LAW

Malignant melanoma with metastases, which was incurred as the 
result of service, caused the veteran's death; service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The Board notes that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, she has presented a claim which is 
plausible.  The Board concludes no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The appellant does not contend, nor does the evidence 
suggest, that malignant melanoma, the condition shown on the 
certificate of death as being the underlying cause of death, 
was present in service.  Rather, the appellant contends that 
the veteran was exposed to the sun during his military 
service in Guam and, as a result, he developed fatal 
malignant melanoma which metastasized and ultimately caused 
his demise.

Factual Background

On October 27, 1980, the veteran died at Ravenswood Hospital 
Medical Center.  The certificate of death listed the cause of 
death as malignant melanoma with metastases.  No contributory 
causes of death were reported and it was indicated that an 
autopsy was not performed.  At the time of the veteran's 
death service connection was not in effect for any 
disability.

The veteran's Notice of Separation from the U.S. Naval 
Service reflects that he had served overseas in Guam.  His 
service medical records are negative for any complaints, 
findings, treatment or diagnosis with respect to the skin or 
due to exposure to the sun.

Medical records from Little Company of Mary Hospital, dated 
in 1979 to 1980, reflect that in August 1979 the veteran was 
treated for metastatic squamous cell carcinoma of the right 
neck area which had metastasized into the cervical lymph 
nodes.  The veteran had a malignant melanoma, superficial 
spreading type, removed from his back in November 1979.  The 
melanoma was reported to be located at the level of the right 
upper portion of the back close to the shoulder.

In April 1997 an article entitled "Sunlight and Skin Cancer" 
from the Scientific American, dated in July 1996, which 
discussed the relationship between exposure to the sun and 
the subsequent development of skin cancer, was received from 
the appellant.  Also received were copies of photographs of 
the veteran taken during his service in Guam and a February 
1997 statement from the appellant's dermatologist, Keith M. 
Kozeny, M.D.  Dr. Kozeny stated that it was his opinion that 
a malignant melanoma could occur thirty-five years or more 
after a severe sunburn.

A video conference hearing, before the undesigned Board 
Member, was conducted in March 1999.  At this time the 
appellant gave detailed testimony in support of the claim.  
She testified that the veteran was fair-skinned, had lived in 
Chicago, Illinois, and had never been exposed to the sun 
until he served in Guam.  She related that after service he 
was a printer who worked indoors and did not engage in 
outdoor activities, such as golf or fishing.  She contends 
that he did not have any hereditary factors which would have 
predisposed him to the fatal melanoma and that his fatal 
malignant melanoma was a result of in-service exposure to the 
sun in Guam.  She presented duplicate photographs of the 
veteran during his service in Guam as well as additional 
excerpts from various medical journals, each of which 
discussed the risks of sun exposure, including skin cancer.

Craig N. Bash, M.D., in a May 2000 statement, indicated that 
he had reviewed the veteran's claims file, including the 
appellant's testimony and letters, the veteran's service 
medical records, photographs of the veteran, post service 
medical records and statements, the veteran's death 
certificate and the medical literature.  Dr. Bash was of the 
opinion that the veteran's fatal malignant melanoma was 
likely directly caused by his inservice sun exposure as the 
tumors occurred in the anatomic location where he would have 
likely received frequent sunburns due to the lack of a shirt, 
the tumors were of the type associated with sun radiation 
exposure, the tumors occurred at a latency period consistent 
with sun exposure in the period 1946-47 and he did not have 
any other documented post-service exposure to solar 
radiation.

Analysis

38 U.S.C.A. § 1310 provides, in pertinent part, that when any 
veteran dies from a service-connected or compensable 
disability, the VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  The death 
of a veteran is due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312.

The appellant specifically asserts that, as the result of the 
veteran's exposure to the sun while in Guam, he developed a 
malignant melanoma and that this disability caused his death.  
While the opinion from Dr. Kozeny did not affirmatively 
establish the veteran's malignant melanoma was the result of 
his exposure to the sun during service, Dr. Kozeny did 
indicate that a malignant melanoma could occur thirty-five 
years or more after a severe sunburn.

Dr. Bash, in his recent statement, concluded that, based upon 
the location of the veteran's melanoma, the type of tumor and 
the latency period, the malignant melanoma was likely 
directly caused by his inservice sun exposure as the veteran 
did not have any other documented post-service exposure to 
solar radiation.  Resolving all doubt in favor of the 
appellant, the Board finds that the veteran's malignant 
melanoma was the result of service and that service 
connection should be granted for the cause of the veteran's 
death. U.S.C.A. §§ 1310, 5107; 38 C.F.R. § 3.312.


ORDER

Entitlement to service connection for the cause of veteran's 
death is granted.  The appeal is allowed, subject to the law 
and regulations governing the payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

